Any written words which directly or indirectly charge a person with a crime, or which tend to injure his reputation in any other way, or to expose him to public hatred, contempt, or ridicule, are defamatory. Such words, if published without lawful excuse or justification, constitute a libel, and the person in respect to whom they are written may maintain an action for them without either alleging or proving special damages. Giles v. Company, 69 N.H. 92; Palmer v. Concord, 48 N.H. 211; Newell S.  L. (2d ed.) 43-45. See, also, 18 Am.  Eng. Enc. Law (2d ed.) 909, 914-916, where the authorities on this subject are collated.
When the words of an alleged defamatory publication are capable of more than one meaning, it is the office of the inuendo to explain or point out the sense in which it is claimed they were used. Sturtevant v. Root,27 N.H. 69, 73. If they are capable of being used in the sense charged in the inuendo, the question whether or not they were so used is for the jury; for notwithstanding whether they are capable of that construction is a question of law, whether that was the sense in which they were used question of fact. Thompson v. Company, 91 Me. 203; Smart v. Blanchard,42 N.H. 137, 149; Crane v. Darling, 71 Vt. 295; Call v. Hayes,169 Mass. 586, 592; Tiepke v. Company, 20 R. I. 200; Cook v. Bostwick, 12 Wend. 48, 50; Sturt v. Bragg, 10 A.  E. N. S. 906. Consequently, if the: words of this publication are capable of being used in the sense in which the plaintiff alleges they were used, and if when so used they are actionable without showing the plaintiff has sustained special damages, the demurrer was properly overruled.
It is obvious that the words, "Another would-be statesman, who few years ago owed the farmers of this and adjoining towns two or three thousand dollars for cattle and sheep, produce, and borrowed money, with the aid of his brother-orator statesman got himself into a position where the law could not reach him, and with $100,000 in the family consisting of the father and two sons, of which he was one, took advantage of the bankruptcy law, and these farmers lost the proceeds of their honest labor. It seems to me that by comparison the thief who puts his hand in your pocket and steals your money is a gentleman," are capable of the construction that the plaintiff "was dishonest and acted fraudulently in his business transactions immediately prior to his adjudication of bankruptcy." If this was the sense in which the defendant used these words, this action can be maintained, for it is not even suggested that there was any lawful excuse for publishing them; and if they do not insinuate that the plaintiff is a thief, or that he is guilty of an offence under the bankruptcy act (Gendron v. *Page 535 
St. Pierre, ante, p. 419, 423), they obviously tend to injure his reputation for honesty and fair dealing and to expose him to the contempt, if not the hatred, of all his neighbors and friends.
Exception overruled.
All concurred.